Case: 3:19-cv-00349-TMR-SLO Doc #: 12 Filed: 03/06/20 Page: 1 of 1 PAGEID #: 134




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

RICHARD MAURICE JARRELL,                  : Case No. 3:19-cv-349
                                          :
Plaintiff,                                : District Judge Thomas M. Rose
                                          : Magistrate Judge Sharon L. Ovington
vs.                                       :
                                          :
ARMY REVIEW BOARDS                        :
AGENCY, et al.,                           :
                                          :
Defendants.                               :


                                        ORDER


      This case is presently before the Court upon Defendants’ Motion to File

Documents Under Seal (Doc. #8). Pursuant to Fed. R. Civ. P. 5.2, it is hereby

ORDERED that:

      1.      Defendants’ Motion to File Documents Under Seal (Doc. #8)
              is GRANTED in part;

      2.      Defendants must redact Plaintiff’s and his brother’s identifiers
              from all exhibits they intend to attach to Defendant United
              States’ declaration before filing them; and

      3.      Defendants’ Motion to File Documents Under Seal (Doc. #8)
              is otherwise DENIED.


March 6, 2020                                  s/Sharon L. Ovington
                                               Sharon L. Ovington
                                               United States Magistrate Judge
